Case 1:08-cv-01034-AT Document 813 Filed 0 ¢
USDC SDNY

Arnold & Porter eres FILED

DOC #:
DATE FILED: __ 1/19/2021

 

December 3, 2020

VIA ECF

Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: Floyd, et al. v. City of New York, 08-CV-1034 (AT),
Ligon, et al. v. City of New York, et al., 12-CV-2274 (AT),
Davis, et al. v. City of New York, et al., 10-CV-0699 (AT),
Recommendation Regarding Refresher and Remedial Training Modules

Dear Judge Torres,

I am pleased to submit my recommendation for training modules that will be used by the
Department for refresher training and for remedial training. The training modules cover the
following topics:

Level | to Level 4 Investigative Encounters
NYCHA Interior Patrol]

Racial Profiling and Bias-Based Policing
Supervisor Responsibilities

The Right to Know Act

Stop Report Documentation

The parties have informed me that they do not object to the approval of this

 

 

recommendation.
Respectfully submitted,
GRANTED.
/s/ Peter L. Zimroth
SO ORDERED. Peter L. Zimroth
Monitor
Dated: January 19, 2021
New York, New York
ANALISA TORRES

United States District Judge
